Citation Nr: 1143332	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbosacral spine, sacroilitis (previously rated as rheumatoid arthritis with ankylosing spondylitis) prior to July 11, 2011.  

2.  Entitlement to a rating in excess of 40 percent for DJD of the lumbosacral spine, sacroilitis (previously rated as rheumatoid arthritis with ankylosing spondylitis).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active service extended from June 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In March 2008, the Board granted a 40 percent rating for the Veteran's service-connected low back disability.  In July 2010, the Veterans Claims Court vacated the Board's decision and remanded the case.  In March 2011, the Board remanded the case for VA examination as required by the Court.  The requested development has been completed.  


FINDINGS OF FACT

1.  For the entire period on appeal, the functional limitation of forward flexion of the Veteran's back disability was limited to 30 degrees or less. 

2.  For the entire period on appeal, the evidence does not show unfavorable ankylosis of the spine, incapacitating episodes of intervertebral disc syndrome requiring bed rest, or neurological impairment.

3.  For the entire period on appeal, the evidence does not show that the Veteran has active rheumatoid arthritis; complaints of joint pain are not shown to be related to active service or to the lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, for DJD of the lumbosacral spine, sacroilitis (previously rated as rheumatoid arthritis with ankylosing spondylitis) prior to July 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2011).

2.  The criteria for a rating in excess of 40 percent for DJD of the lumbosacral spine, sacroilitis (previously rated as rheumatoid arthritis with ankylosing spondylitis) during any period of time covered by this appeal have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The criteria for rating disabilities of the spine is found under a General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") under DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for IVDS").  The ratings for the spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  General Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  General Rating Formula, Note (2)

Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  General Rating Formula, Note (6).

Spine disabilities rated under DC 5243 for intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) can be rated either under the General Rating Formula or under the Formula for Rating IVDS whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Ratings from 10 to 60 percent can be assigned pursuant to DC 5243.  

The evidence of record does not indicate that the Veteran warrants a diagnosis of IVDS, and no incapacitating episodes within the criteria established by DC 5243 have been indicated.  Accordingly, rating the lumbar spine disability under the criteria for incapacitating episodes in not warranted.   

The issue on appeal involves rating the Veteran's service-connected low back disability.  The exact nature of the disability has been somewhat in question based upon the diagnoses appearing in the medical evidence of record over the years.  

Service treatment records reveal that the Veteran complained of generalized pain and swelling of multiple joints including left ankle, left foot, right shoulder, feet, and low back.  Three potential disorders were considered as the cause of the joint pain:  Reiter's Disease, rheumatoid arthritis, and ankylosing spondylitis.  The Board accepts that these diseases are all considered rheumatoid diseases which are related in the nature of causing inflammatory joint pain symptoms.  

Ultimately, an April 1973 Medical Board Report indicated a diagnosis of "probable rheumatoid arthritis, multiple joints (cannot rule out ankylosing spondylitis)."  Based upon this last diagnosis in service, an October 1973 RO rating decision granted service connection for rheumatoid arthritis and assigned a 20 percent rating pursuant to DC 5002.  

The Veteran's symptoms of multiple joint pain tended to subside over time and his rating was reduced to noncompensable (0%).  His symptoms related to low back pain became predominant and a January 2002 rating decision assigned a 20 percent rating under DC 5292 for limitation of motion of the lumbar spine.  During this period of time, he was diagnosed with ankylosing spondylitis.  VA treatment records generally continue this diagnosis to present.  For example, VA outpatient treatment records dated February 2001 and October 2002 indicated diagnoses of ankylosing spondylitis based upon complaints of increased pain at the time.  

The Veteran filed his present claim for an increased rating of his lumbar spine disability in June 2005.  He also asserted claims with respect to pain in both shoulders and his left elbow.  

In September 2005, the Veteran underwent VA examinations.  The spine examination noted a history of diagnosis of ankylosing spondylitis since 1974.  He specifically reported increased complaints of lumbosacral pain which were worse in the morning.  He also indicated prolonged standing, prolonged sitting, forward bending, and rainy days as factors which precipitated increased symptoms of low back pain.  He did not require any assistive devices to walk and he could walk for periods up to 20 minutes.  

Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 60 degrees with functional loss due to pain beginning at 30 degrees; extension to 15 degrees with functional loss due to pain beginning at 15 degrees; lateral flexion to 20 degrees bilaterally with functional loss due to pain beginning at 10 degrees on both sides; and, rotation to 20 degrees, bilaterally with functional loss due to pain beginning at 10 degrees on both sides.   

When asked to repetitively perform the thoracolumbar spine flexion, the Veteran was unable to do so as a result of pain.  According to the examiner, he displayed "exquisite tenderness upon palpation of the paravertebral muscles of the lumbosacral area mainly in the sacral area.  There was also guarding observed."  Motor and reflex examination revealed essentially normal results.  No incapacitating episodes were reported and there was no evidence of ankylosis.  Imaging studies were reviewed and the diagnosis was "degenerative joint disease in the lumbar spine.  Sacroilitis - lumbar spondylitis."  

In a September 2005 VA joints examination, the Veteran reported a history of bilateral shoulder pain and left elbow pain.  Full examination was conducted, including the review of recent x-ray examination reports from the affected joints.  The diagnosis was bilateral shoulder impingement syndrome and left elbow lateral epicondylitis.  

In October 2005, the examining physician clarified the nature of the diagnosis of the Veteran's service-connected thoracolumbar spine disability.  The physician stated that, based on the findings of the September 2005 examination, including the radiology evidence, he was "actually suffering from degenerative joint disease in the lumbosacral spine as well as sacroilitis and lumbar spondylitis."  

The examiner noted the Veteran's continued complaints of lumbosacral pain dating back to service and indicated that this was the proper diagnosis of the low back disability.  The physician also noted the prior diagnosis of rheumatoid arthritis during service and explained that such a diagnosis was properly applied to joints and not the lumbosacral spine.  The physician also indicated a possible mistake in the diagnosis of rheumatoid arthritis was made in the 1970s as the Veteran only had 3 of 7 possible criteria upon which a diagnosis of classic rheumatoid arthritis was made.  

In a March 2008 VA examination, the examiner noted the diagnosis of ankylosing spondylitis from review of the VA treatment records.  The Veteran reported increasing complaints of low back pain.  He did not require any assistive devices to walk and he reported he could walk for periods up to 15 minutes.  There was no evidence of ankylosis.  

Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 40 degrees; extension to 10 degrees; lateral flexion to 25 degrees bilaterally; and, rotation to 25 degrees, bilaterally.  There was pain throughout all ranges of motion both active and passive, and pain after repetitive use.  

The examiner indicated that this was a "normal" range of motion for the Veteran based upon the amount do arthritis present in the lumbosacral spine.  X-ray examination of the lumbosacral spine revealed:  spurring (arthritis/degenerative joint disease); mild lumbar spondylosis; and some disc space narrowing at L5-S1.  

A large volume of VA outpatient treatment records have been obtained.  These records reveal regular treatment for complaints of low back pain and less frequently for complaints of other joint pain.  The Veteran's complaints of low back pain were clearly the predominant disability being treated.  The VA treatment records continue a diagnosis of ankylosing spondylitis as the primary diagnosis on his medical problem list.  

Interestingly, throughout all of his treatment records, this diagnosis appears to have been carried forward for years based solely on his complaints of low back pain.  When objective evidence such as x-ray examination reports, were reviewed, they do not support this diagnosis.  A February 2003 treatment noted he revealed that he complained of lower back pain and stiffness in the morning, but no limitation of motion was indicated as evidenced in a February 2004 VA treatment note.  

An August 2006 VA rheumatology treatment note stated that the Veteran had "radiographic evidence of abnormal sacroiliac joints and back pain (intermittent)."  However the physician indicated that the "current findings [were] not suggestive of significant activity of an inflammatory arthropathy."  A December 2007 VA rheumatology treatment note indicated that recent imaging studies were similar to prior studies.  The treating physician's impression was that the "current findings [were] not indicative of significantly active inflammatory disease.  The patient's complaints appear to be related to osteoarthritis and polyneuropathy."  

In July 2011, VA examinations were undertaken.  On spine examination, the Veteran reported increasing complaints of low back pain.  This time he again indicated that he did not require any assistive devices to walk, but he reported he could only walk a few yards.  Abnormal neurologic findings of numbness and paresthesia of the lower extremities were noted, but were related to nonservice-connected diagnosis of diabetes mellitus, not a service-connected back disability.  There was no evidence of ankylosis.  

Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 25 degrees; extension to 10 degrees; lateral flexion to 10 degrees bilaterally; and, rotation to 10 degrees, bilaterally.  There was pain throughout all ranges of motion both active and passive, and pain after repetitive use.  Full joint examination was also conducted relative to his complaints of bilateral shoulder and left elbow pain.  

The examining physician stated that the Veteran's correct diagnosis was thoracolumbar spondylosis and "sacroileitis."  The physician further indicated that the Veteran did not meet the criteria for any rheumatologic conditions, including ankylosing spondylitis.  He was noted to not be under any active rheumatology treatment or medication.  The physician further indicated that the Veteran's joint complaints of shoulder pain were the result of DJD and rotator cuff injuries and his left elbow pain was the result of lateral epicondylitis, an overuse injury.  The physician indicated that these were not related to the service-connected lumbar spine disability.  

Based on a review of the evidence, the Veteran's service-connected lumbar spine disability is properly rated under DC 5242 for degenerative arthritis.  Prior to July 11, 2011, examination the objective medical evidence of record revealed that the functional limitation of forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  The finding from the September 2005 VA examination was, while he had forward flexion to 60 degrees, functional loss due to pain began at 30 degrees.  The subsequent medical evidence of record does not reveal any improvement in the Veteran's functional loss from pain on forward flexion.  

The most recent VA examination in 2011 reveals that the Veteran's forward flexion of the thoracolumbar spine was limited to 25 degrees.  Accordingly, the evidence supports that assignment of a 40 percent rating prior to July 11, 2011.  To this extent, the appeal is granted.

Having determined that a 40 percent rating is warranted, the Board will consider whether the evidence supports a higher rating for the entire time on appeal.  As noted above, in order to warranted a rating in excess of 40 percent, the evidence must show either unfavorable ankylosis of the entire thoracolumbar spine for a 50 percent rating or unfavorable ankylosis of the entire spine for a 100 percent rating.  

In this case, simply put, there is no evidence of ankylosis of the spine.  All VA examinations of record indicate that the Veteran does not have ankylosis of the spine.  Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for DJD of the lumbosacral spine, sacroilitis, for any period of time covered by this appeal; there is no doubt to be resolved; and a rating greater than 40 percent is not warranted.  As such, this aspect of the appeal is denied.

The Board has also considered whether the Veteran is entitled to a higher rating based upon functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In evaluating the Veteran's claim, the Board notes that he has had complaints of radiating pain and limited motion.  This functional impairment, however, is considered by the rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

As noted above, the assignment of a 40 percent rating has taken into consideration the limitation of motion demonstrated and the Veteran's complaints of pain.  Even considering the level of limitation of motion and pain, no higher rating is warranted because neither ankylosis nor the funcational equivalent of ankylosis has not been shown.

Moreover, the evidence does not support a finding that the Veteran has associated objective neurologic abnormalities related to his service-connected lumbar spine disability warranting the assignment of a separate rating, or ratings pursuant to the General Rating Formula, Note (1).  

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected lumbar spine disability.  Significantly, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as back pain and limited motion, are the symptoms included in the criteria found in the rating schedule for his disability.  As the schedular criteria are not inadequate for rating his disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.

Next, a claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  None of the VA examinations of record indicate that the Veteran is unemployable due to his service-connected lumbar spine disability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  

In sum, the preponderance of the evidence is against the claim for ratings in excess of those presently assigned above; there is no doubt to be resolved; and increased ratings are not warranted.  As such, a rating in excess of 40 percent is denied.

At this juncture, the Board will address a remand from the Veterans Claims Court from July 2010.  Historically, the Board granted an increased rating of 40 percent for the Veteran's service-connected low back disability in March 2008.  In July 2010, the Veterans Claims Court vacated the Board's decision and remanded the case.  

The reason for the Court's remand was for the Board to provide reasons and bases and address symptomatology associated with joints other than the spine, specifically the shoulders and the left elbow.  The November 2005 rating decision on appeal denied service connection for bilateral shoulder and left elbow disorders.  The Court's July 2010 order, specifically found that the Veteran did not file a Notice of Disagreement with respect to these issues.  Accordingly, service connection for disabilities of both shoulders and the left elbow has previously been denied.  

As noted above, service treatment records reveal that the Veteran complained of generalized pain and swelling of multiple joints including left ankle, left foot, right shoulder, feet, and low back.  Three potential disorders were considered as the cause of the joint pain:  Reiter's Disease, rheumatoid arthritis, and ankylosing spondylitis.  Again, these three diseases are all considered rheumatoid diseases which are related in the nature of causing inflammatory joint pain symptoms.  

Ultimately, an April 1973 Medical Board Report indicated a diagnosis of "probable rheumatoid arthritis, multiple joints (cannot rule out ankylosing spondylitis)."  Based upon this last diagnosis in service, an October 1973 rating decision granted service connection for rheumatoid arthritis and assigned a 20 percent rating pursuant to DC 5002.  

The Veteran's symptoms of multiple joint pain subsided over time and his rating was reduced to noncompensable (0%).  His primary symptoms became simply low back pain, as this was the predominant, and only symptoms of a disability for which service connection had been established, a January 2002 rating decision assigned a 20 percent rating under DC 5292 for limitation of motion of the lumbar spine.  During this period of time, he was diagnosed with ankylosing spondylitis.  VA treatment records generally continue this diagnosis to present.  For example, VA outpatient treatment records dated February 2001 and October 2002 indicated diagnoses of ankylosing spondylitis based upon complaints of increased pain at the time.  

In order to resolve the questions related to the nature of the Veteran's service-connected low back disability, the Board requested medical opinions from the physician who conducted the July 2011 VA examinations.  After full examination the physician's opinion was that the Veteran's correct diagnosis was thoracolumbar spondylosis and sacroilitis.  

The physician further indicated that the Veteran did not meet the criteria for any rheumatologic conditions, including ankylosing spondylitis.  He was noted to not be under any active rheumatology treatment or medication.  The physician specifically indicated that the Veteran's joint complaints of shoulder pain were the result of DJD and rotator cuff injuries and his left elbow pain was the result of lateral epicondylitis, an overuse injury.  The physician indicated that these were not related to the service-connected lumbar spine disability.  

Rheumatoid (atrophic) arthritis as an active process is rated under DC 5002.  Ratings from 20 to 100 percent can be assigned under this diagnostic code based upon such criteria as incapacitating exacerbations, impairment of heath, weight loss, anemia, constitutional manifestations, and active joint involvement.    

For chronic residual such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis. Assign the higher evaluation.  DC 5002.

Separate ratings for the Veteran's shoulders and left elbow are not warranted.  Service connection has been denied for these disabilities.  The evidence of record reveals that the current diagnoses of these disabilities is not related to the Veteran's service-connected low back disability.  The medical evidence of record reveals that he does not have rheumatoid arthritis as an active process to warrant the assignment of a rating under DC 5002.  

The evidence of record indicates that the Veteran had low back pain during service; a diagnosis of "probable rheumatoid arthritis" was made during service, and service connection was established under DC 5002; however, recent medical evidence indicates that was most likely a mistaken diagnosis.  The symptoms of low back pain have been present since service.  

The most correct diagnosis currently indicated is DJD of the lumbosacral spine.  He is properly rated for this disability under DC 5242.  He does not warrant separate ratings for his shoulder and left elbow disorders as these are not service-connected; his complaints of impairment of these joints is shown to be unrelated to the service-connected lumbar spine disability.  Therefore, no further action will be taken as to these issues.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was provided with follow-up due process notice in April 2011 as part of the Court remand.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on.  In this case, the RO will establish an effective date as to the grant of an increased rating in due course.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, VA has obtained service treatment records, VA treatment records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, statements, and evidence.  Moreover, he has been provided with multiple VA examinations.  The Board finds that the examinations were adequate as they were based on a medical history and physical examination of the Veteran.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file and he has not contended otherwise.  

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 40 percent for DJD of the lumbosacral spine, sacroilitis (previously rated as rheumatoid arthritis with ankylosing spondylitis) is granted, subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 40 percent for DJD of the lumbosacral spine, sacroilitis (previously rated as rheumatoid arthritis with ankylosing spondylitis) is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


